361 S.W.3d 481 (2012)
William A. POWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73466.
Missouri Court of Appeals, Western District.
March 20, 2012.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
William Powell appeals the circuit court's judgment denying his motion for post-conviction relief, following an evidentiary hearing. After a jury trial, Powell was convicted in Clay County Circuit Court of driving while intoxicated, Section 577.010 (RSMo 2000).
Because the findings and the conclusions of the motion court, which denied Powell's post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.